Exhibit 99.1 FOR IMMEDIATE RELEASE DEL GLOBAL TECHNOLOGIES REPORTS FISCAL 2 Q2 FY 2009 Highlights Versus Q2 FY 2008 · Net sales of $24.7 million · Improved sales at RFI · Successful stock repurchase · Secured large government tender in Mexico Franklin Park, IL – March 17, 2009 Del Global Technologies Corp. (OTCBB: DGTC) (“Del Global” or “the Company”) today announced financial results for its fiscal 2009 second quarter and six months ended January 31, 2009. Consolidated net sales of $24.7 million for the second quarter of fiscal 2009 reflect a decrease of $5.2 million or 17.4% from fiscal 2008 second quarter net sales of $29.9 million due to decreased sales in our Medical Systems Group in fiscal 2009.The Medical Systems Group’s second quarter fiscal 2009 sales of $21.5 million were $5.7 million or 20.9% less than the prior year’s second quarter with decreases primarily due to decreased international sales volume attributable to a favorable prior year shipment level on an expired international contract partially offset by increased domestic medical equipment shipments. Sales at the Power Conversion Group during the second quarter of fiscal 2009 were $3.2 million, approximately $0.5 million more than prior year’s sales. This increase was due to stronger sales bookings in the current period. Consolidated gross margins as a percent of sales were 23.4% for the second quarter of fiscal 2009, compared to 25.1% in the second quarter of fiscal 2008.For the Medical Systems Group, gross margins of 21.3% in the second quarter of fiscal 2009 were lower than gross margins of 24.0 % in the second quarter of fiscal 2008 due primarily to increased sales in our digital products.Generally, digital products have a higher selling price than the non-digital product offerings, but they also have a higher cost resulting in lower gross margin percentages. The Power Conversion Group’s gross margins for the second quarter of fiscal 2009 were 37.9%, versus 35.9% in the prior year second quarter, reflecting increased margins in the product mix. The total operating expenses increased $2.0 million to $6.9 million in the second quarter of fiscal 2009 from $4.9 million for the same period in the prior fiscal year.This increase was primarily due to a $2.5 million litigation settlement reserve for a legal settlement with a former employee, offset by reduced selling and administration and travel expenses during the second quarter of fiscal 2009. Research and development expenses in the second quarter of fiscal 2009 of $0.5 million were $0.2 million lower compared to the same period in the prior year, primarily due to the effect of favorable currency translation rates. The total operating loss for the second quarter of fiscal 2009 was $(1.1) million compared to operating income of $2.6 million in the comparable prior year period.Operating income at the Medical Systems Group for the second quarter of fiscal 2009 was $2.4 million compared to $2.7 million for the same period the prior year.The Power Conversion Group generated operating income of $0.6 million in the second quarter of fiscal 2009, an increase over the comparable prior year period of $0.3 million. The consolidated net loss in the second quarter of fiscal 2009 was $(1.8) million, or $(0.08) per basic share, compared to net income of $1.4 million, or $0.06 per basic share in the comparable prior year period.For the second quarter of fiscal 2009, there were approximately 23.5 million weighted average common shares diluted outstanding (“shares outstanding”) as compared to 24.1 million shares outstanding diluted in the second quarter of fiscal 2008.The decrease in diluted shares outstanding was due to the impact of dilutive warrants that expired August 2, 2008, the expiration of unexercised employee stock options and the stock repurchase program. STOCK REPURCHASE PROGRAM During the second quarter of fiscal 2009, the Company repurchased 1,527,859 shares of Common Stock (DGTC) at a total cost of approximately $1.6 million.In January 2009, the Company’s Board of Directors suspended the common stock repurchase program. MEXICO TENDER The Company was successful in securing a large government tender in Mexico.Del’s product specifications, local service, expedient delivery times and comprehensive warranty were key factors in Mexico’s decision to award the tender to DEL. The Mexican Government plans to install sixApollo Systems for the Mexico City Government Health Services, four Digital Apollo Systems for the ISSSTE (Government Workers Health and Social Institute) and eight Del RAD Systems for the ISEM (Health Services for the State of Mexico).Local support services were provided by Del’s Mexican dealer. BACKLOG The consolidated backlog at January 31, 2009 was $17.6 million compared to a backlog at August 2, 2008 of approximately $22.7 million.The Medical
